
	
		I
		112th CONGRESS
		2d Session
		H. R. 3847
		IN THE HOUSE OF REPRESENTATIVES
		
			January 31, 2012
			Mr. Markey (for
			 himself, Mr. Waxman,
			 Ms. Schakowsky, and
			 Ms. DeLauro) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To amend the Federal Food, Drug, and Cosmetic Act to
		  ensure that a medical device is not marketed based on a determination that the
		  device is substantially equivalent to a predicate device that has been
		  recalled, corrected, or removed from the market because of an intrinsic flaw in
		  technology or design that adversely affects safety, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Safety Of Untested and New Devices Act of
			 2012 or the SOUND Devices Act of
			 2012.
		2.Predicate devices
			 that have been recalled, corrected, or removed from the market
			(a)Submission of
			 information by persons seeking substantial equivalence
			 determinationSection 513(i) of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 360c(i)) is amended—
				(1)by redesignating
			 paragraph (3) as paragraph (5); and
				(2)by striking
			 paragraph (2) and inserting the following:
					
						(2)(A)Any person seeking a
				determination of substantial equivalence under subsection (f) or section 520(l)
				for a device shall submit to the Secretary information (to the extent such
				information is readily available) on the market status of—
								(i)each predicate device; and
								(ii)each device in the full device lineage (as
				defined in subparagraph (C)).
								(B)With respect to each device described in
				clause (i) or (ii) of subparagraph (A), the information required to be
				submitted under subparagraph (A) shall specify—
								(i)whether the device has been corrected or
				removed from the market;
								(ii)if so, the basis for such correction or
				removal, including whether such correction or removal was because of an
				intrinsic flaw in technology or design that adversely affects safety;
				and
								(iii)why the device for which a
				substantial equivalence determination is sought does not share any such
				intrinsic flaw.
								(C)In this paragraph, the term device in
				the full device lineage means a device for which a substantial
				equivalence determination was made leading to a substantial equivalence
				determination for a predicate device referred to in subparagraph
				(A)(i).
							.
				(b)Rejecting claims
			 of substantial equivalenceSection 513(i) of the Federal Food, Drug,
			 and Cosmetic Act (21 U.S.C. 360c(i)), as amended, is further amended by
			 inserting after paragraph (2) the following:
				
					(3)The Secretary—
						(A)shall not find a device to be
				substantially equivalent to a predicate device that has been—
							(i)removed from the market at the
				initiative of the Secretary; or
							(ii)determined to be misbranded or
				adulterated by judicial order;
							(B)may reject a claim that a device is
				substantially equivalent to a predicate device if—
							(i)the predicate device, or any device
				in a series of one or more devices for which a substantial equivalence
				determination was made leading to a substantial equivalence determination for
				the predicate device, has been corrected or removed from the market—
								(I)at the initiative of the sponsor;
				or
								(II)under any other circumstance not covered
				by subparagraph (A); and
								(ii)the correction or removal is due, in whole
				or in part, to an intrinsic flaw in technology or design that adversely affects
				safety;
							(C)may reject a claim that a device is
				substantially equivalent to a predicate device if—
							(i)the Secretary is in the process of
				rescinding the clearance granted under section 510(k), issuing or amending an
				order under section 518(e) (relating to recall authority), or taking any other
				regulatory action because of an intrinsic flaw in technology or design that
				adversely affects safety, with respect to—
								(I)the predicate device; or
								(II)any device in the full predicate device
				lineage (meaning any device for which a substantial equivalence determination
				was made leading to a substantial equivalence determination for the predicate
				device); or
								(ii)the manufacturer or importer of a
				device described in subclause (I) or (II) of clause (i) is in the process of
				correcting or removing the device from the market; and
							(D)may reject a claim that a device is
				substantially equivalent to a predicate device if the predicate device has been
				corrected or removed from the market and the manufacturer or importer of the
				predicate failed to submit notice of such correction or removal in accordance
				with section 519(g).
						.
			(c)Database on
			 eligible predicate devicesSection 513(i) of the Federal Food, Drug,
			 and Cosmetic Act (21 U.S.C. 360c(i)), as amended, is further amended by
			 inserting after paragraph (3) the following:
				
					(4)(A)The Secretary shall
				maintain an up-to-date database that can be used by the Secretary for purposes
				of determining whether devices are eligible under paragraph (3) for use as a
				predicate device.
						(B)The Secretary shall determine whether
				a device is eligible under paragraph (3) for use as a predicate device, and
				shall make appropriate updates to the database under this paragraph,
				whenever—
							(i)the Secretary issues, vacates, or
				amends an order for a device under section 518(e) (relating to recall
				authority);
							(ii)the manufacturer or importer of a
				device reports a correction or removal of a device under subsection (g) or (h)
				of section 519; or
							(iii)the Secretary otherwise learns of a
				correction or removal of a device (as such terms are used in subsections (g)
				and (h) of section 519).
							(C)Upon making a determination required
				by subparagraph (B), the Secretary shall include in the database under this
				paragraph information, to the extent such information is available to the
				Secretary, about the reason for the order, correction, or removal.
						(D)The Secretary shall publish notice of each
				determination under subparagraph
				(B).
						.
			(d)Reports of
			 corrections and removals
				(1)In
			 generalSection 519 of the
			 Federal Food, Drug, and Cosmetic Act (21 U.S.C. 360i) is amended by adding at
			 the end the following:
					
						(h)Inclusion of
				root cause analysis in reports of removals and corrections
							(1)RequirementWhenever
				a manufacturer or importer of a device is required to submit a report under
				subsection (g) on a corrective action or removal of the device, and whenever a
				manufacturer or importer would be so required but for submitting a report under
				subsection (a) on a corrective action or removal of the device, the
				manufacturer or importer shall submit, as an addendum to the submitted report,
				the root cause assessment of each device defect leading to the corrective
				action or removal.
							(2)TimingAn
				addendum required by paragraph (1) shall be submitted to the Secretary
				promptly, and not later than 90 days after the corrective action or
				removal.
							.
				(2)Reports for
			 devices in same lineage as devices subject to corrections and removals
					(A)Authority To
			 order reportsSection 519 of the Federal Food, Drug, and Cosmetic
			 Act (21 U.S.C. 360i), as amended, is further amended by adding at the end the
			 following:
						
							(i)Reports for
				devices in same lineage as devices subject to corrections and removals
								(1)In
				generalWhen a device is
				corrected or removed from the market because of an intrinsic flaw in technology
				or design that adversely affects safety—
									(A)the Secretary may
				order the manufacturer or importer of each device in the same lineage which
				continues to be marketed to submit a report described in paragraph (2);
				and
									(B)not later than 30 days after receipt of
				such an order, the manufacturer or importer of each such device shall submit
				the report.
									(2)Report
				contentsA report described
				in this paragraph shall—
									(A)state whether the
				device for which the report is submitted shares any intrinsic flaw in
				technology or design associated with the device which is corrected or removed
				from the market; and
									(B)if not, explain why the device for which
				the report is submitted does not share any such intrinsic flaw.
									(3)DefinitionIn this subsection, the term device
				in the same lineage refers to a device if—
									(A)a substantial
				equivalence determination was made for the device corrected or removed from the
				market; and
									(B)such determination leads to a substantial
				equivalence determination for the device
				involved.
									.
					(B)Conforming
			 amendmentSection 303(f)(1)(B) of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 333(f)(1)(B)) is amended by striking or
			 519(g) and inserting , 519(g), or 519(h).
					(e)Review of
			 previously cleared Life-Sustaining, Life-Supporting, or implantable
			 devices
				(1)ReviewThe Secretary shall conduct a review of all
			 covered devices to identify any such devices with respect to which a predicate
			 device, or any device in the full device lineage, has been corrected or removed
			 from the market pursuant to a Class I or Class II recall.
				(2)PriorityIn conducting the review under paragraph
			 (1), the Secretary shall prioritize—
					(A)the review of
			 covered devices that pose the highest risk to patients; and
					(B)the identification
			 of covered devices that share with another device an intrinsic flaw in
			 technology or design that—
						(i)adversely affects
			 safety; and
						(ii)led to the
			 correction or removal from the market of the other device.
						(3)ReportNot
			 later than 3 years after the date of the enactment of this Act, the Secretary
			 shall submit a report to the Congress on the progress made by the Secretary in
			 implementing this subsection.
				(4)DefinitionsIn this subsection:
					(A)The terms
			 Class I, Class II, and recall have
			 the meanings given to such terms in section 7.3 of title 21, Code of Federal
			 Regulations (or any successor regulations).
					(B)The term
			 covered device means a device (as defined in section 201 of the
			 Federal Food, Drug, and Cosmetic Act (21 U.S.C. 321)) that—
						(i)is
			 cleared under section 510(k) of such Act (21 U.S.C. 360(k)) before the
			 effective date of the amendments made by subsections (a) through (d);
						(ii)is
			 life-sustaining, life-supporting, or implantable; and
						(iii)continues to be
			 marketed.
						(C)The term device in the full device
			 lineage means a device for which a substantial equivalence determination
			 was made leading to a substantial equivalence determination for a predicate
			 device referred to in paragraph (1).
					(D)The term Secretary means the
			 Secretary of Health and Human Services, acting through the Commissioner of Food
			 and Drugs.
					
